United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0561
Issued: November 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 26, 2021 appellant filed a timely appeal from a February 9, 2021 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2
ISSUE
The issue is whether appellant has met his burden of proof to establish that a traumatic
incident occurred in the performance of duty on December 8, 2020, as alleged.
1
2

5 U.S.C. § 8101 et seq.

OWCP received additional evidence following the February 9, 2021 decision. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On December 9, 2020 appellant, then a 52-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on December 8, 2020 he sustained a right shoulder injury
while pushing a hamper sideways on the end of the trailer while in the performance of duty. He
stopped work on December 8, 2020. On the reverse side of the claim form an employing
establishment supervisor acknowledged that appellant was injured in the performance of duty.
The employing establishment issued an authorization for examination and/or treatment
(Form CA-16) on December 8, 2020 for treatment of appellant’s shoulder pain. The date of injury
was listed as December 8, 2020.
In a December 8, 2020 report, Dr. Lemarra Brown, an osteopath specializing in family and
internal medicine, noted that appellant presented with a right shoulder injury. She diagnosed strain
of unspecified muscle/fascia/tendon at shoulder/upper right arm. Dr. Brown related that appellant
indicated that he was “pushing a hamper on the back of a trailer when [appellant] injured his right
shoulder, as the hamper got caught on something in the truck.” She noted that he denied a shoulder
injury or pain in the past. In a work activity status report of even date, Dr. Brown diagnosed strain
of unspecified muscle/fascia of the right shoulder and right arm and released appellant to regular
duty.
In a December 8, 2020 duty status report (Form CA-17), a physician with an unidentifiable
signature indicated that on that date appellant hurt his shoulder pushing a hamper. The physician
diagnosed right shoulder strain and recommended a return to work on that date.
By a December 8, 2020 statement, appellant noted that he was loading a hamper of
registered mail on the end of his trailer when he felt a sharp stabbing pain in his shoulder.
In a development letter dated January 7, 2020, OWCP informed appellant of the type of
factual and medical evidence necessary to establish his claim and attached a questionnaire for his
completion with a detailed description of the events and circumstances surrounding the alleged
December 8, 2020 employment incident. It also requested a narrative medical report from
appellant’s treating physician with a detailed description of findings and a diagnosis, explaining
how the alleged employment incident caused, contributed to, or aggravated his medical condition.
OWCP afforded him 30 days to provide the necessary information.
OWCP subsequently received a December 21, 2020 Form CA-17 from Dr. Michael
Hassman, an osteopathic physician specializing in family medicine specialist, who noted that
appellant hurt his right shoulder while pushing a hamper. Dr. Hassman diagnosed a right shoulder
sprain/strain and prescribed work restrictions.
A December 29, 2020 magnetic resonance imaging (MRI) scan of appellant’s right
shoulder noted findings of inflammatory and degenerative changes involving the
acromioclavicular joint, partial undersurface tear involving the inferior articulating margin of the
distal anterior supraspinous tendon, and small joint effusion.
In a January 14, 2021 report, Dr. Luke Austin, a Board-certified orthopedic surgeon, noted
that appellant was complaining of right shoulder pain that occurred at work on December 8, 2020
2

while loading a truck. He recounted that it was during the holidays, the truck was full, and while
pushing a hamper weighing 100 pounds onto the truck he injured his right shoulder. Dr. Austin
noted that appellant denied any prior injuries to his right shoulder. He related that an MRI scan
revealed a partial thickness rotator cuff tear. Dr. Austin diagnosed sprain of right rotator cuff
capsule, initial encounter, and pain of right shoulder joint on movement. He indicated that there
was no light-duty work available and appellant would be off work for the next month.
By decision dated February 9, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the incident and/or events
occurred as alleged. It explained that he did not respond to the factual questionnaire and concluded
that the requirements had, therefore, not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.7 Fact
of injury consists of two components that must be considered in conjunction with one another.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged. 8 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
3

Supra note 1.

4

See G.K., Docket No. 20-1026 (issued December 11, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019);
S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D. Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

3

be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof in establishing the occurrence of an
injury when there are inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.11 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established. An employee’s statements
alleging that an injury occurred at a given time and in a given manner are of great probative value
and will stand unless refuted by strong or persuasive evidence. 12
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that a traumatic
incident occurred in the performance of duty on December 8, 2020, as alleged.
On his Form CA-1 appellant related that on December 8, 2020 he sustained a right shoulder
injury while pushing a hamper sideways on the end of a trailer. In a December 8, 2020 statement,
he related that he was loading a hamper of registered mail when he felt a sharp stabbing pain in
his right shoulder. On the reverse side of the claim form appellant’s supervisor acknowledged that
appellant was injured in the performance of duty on the CA-1 form. It also issued a Form CA-16
on December 8, 2020 for treatment of appellant’s shoulder pain. Appellant immediately sought
treatment with Dr. Brown who, like his subsequent treating physicians, Drs. Hassman and Austin
related that appellant was injured when he was pushing a hamper on his truck while at work. They
all provided diagnoses, which included a strain of unspecified muscle/fascia/tendon at
shoulder/upper right arm. Appellant’s claim of a December 8, 2020 employment incident has not
been refuted by strong or persuasive evidence. He has provided a consistent account of the time,
place, and manner of injury. There are insufficient discrepancies in the case record regarding
appellant’s claimed December 8, 2020 employment incident so as to cast serious doubt on the fact
that the injury occurred on that date in the manner alleged.13 The Board, thus, finds that the
evidence of record is sufficient to establish that the employment incident occurred in the
performance of duty on December 8, 2020 as alleged.
As appellant has established that the December 8, 2020 employment incident factually
occurred, the question becomes whether this incident caused an injury.
The Board will, therefore, remand the case for consideration of the medical evidence on
the issue of causal relationship. Following this and other such further development as deemed
necessary, OWCP shall issue a de novo decision addressing whether appellant has met his burden

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

11

See V.J., Docket No. 19-1600 (issued March 13, 2020); E.C., Docket No. 19-0943 (issued September 23, 2019).

12

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

13

See C.G., Docket No. 19-1404 (issued April 14, 2020); see D.L., Docket No. 18-1189 (issued February 15, 2019).

4

of proof to establish an injury causally related to the accepted December 8, 2020 employment
incident.14
CONCLUSION
The Board finds that appellant has met his burden of proof to establish that a traumatic
incident occurred in the performance of duty on December 8, 2020, as alleged. The case is not in
posture for decision, however, with regard to whether appellant has established an injury causally
related to the accepted December 8, 2020 employment incident. 15
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2021 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Id.

15

A completed CA-16 form authorization may constitute a contract for payment of medical expenses to a medical
facility or physician, when properly executed. The form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination or treatment regardless o f the action taken on the claim. See
20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

